Title: To James Madison from Hardin Burnley, 16 December 1788
From: Burnley, Hardin
To: Madison, James


Dr Sir
Richmond Decr. the 16th. 1788
I suppose that you have been made acquainted before this with the several acts which have passed the legislature of Virga. for the purpose of organizing the new Government. You have no doubt been informed that this State is divided into ten districts, each to choose a representative in the new Congress, on the second day of February next. The district in which Orange is included, consists of the counties of Albemarle Amherst Orange Culpeper Spotsylvania Louisa Goochland & Fluvanna. Your friends in this district have taken the liberty of assuring the people that your services may be commanded in the house of representatives if they will confer the appointment on you. With many this is sufficient, but with all it is not. Col: Monroe is also nominated & the most active unceasing endeavours will not be wanting among his friends to secure his election. It therefore becomes indispensably necessary that your return to Virga. should be hastened as much as possible. If you could return before Culpeper Jany. Court which is on the third Monday & make it convenient to see the people of that county on that day I am satisfied it would have a decided influence on the election. I know that this has not been your usual practice, and am certain that it will be very irksome to you, but your friends hope that you will make some sacrifices of this sort however disagreable they may be in order to secure a measure to which the views of all the friends to the Govt. are pointed with the most earnest Sollicitude. Every Subject which has been introduced into the legislature & which has had the most distant relation to the new Constitution has before its determination been made a federal & ante-federal question. Great endeavours are making to give the Elections the same turn & to propogate an idea that you are wholly opposed to any alteration in the Govt. having declared that you did not think that a single letter in it would admit of a change. This circumstance alone would render your presence necessary for let these reports be denied as often as they may by your friends there are others among those who oppose you who will as repeatedly revive them and nothing can give them an effectual check but a Denial of them in the face of the people and an avowal of your real Sentiments on the subject of Amendments. If you approve my ideas on this Subject & should have it in your power, perhaps a day spent at Louisa court—on the second Monday in Jany. would not be time lost. The district court has passed the H. of Delegates with an entire change in our Jurisprudence. A Court of Appeals independent of & unconnected with any of the other Courts is to be established, The number of chancellors reduced to one and two Judges to attend each district. This System is now with the Senate & I believe there is a prospect of its meeting but little opposition there. As I suppose your correspondents are probably numerous & some of them perhaps troublesome I would not have given you the trouble of reading a line from me had not my acquaintance with the Orange district furnished me with information which your other correspondents perhaps have not the means of obtaining. I have the honor to be yr. Sincere friend & Most Obt.
Hardin Burnley
